Citation Nr: 0525071	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1969 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the June 2002 initial rating, the RO awarded a 30 percent 
disability for the service connected PTSD. The veteran 
appealed the determination.

This case was previously before the Board in January 2005 at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC), to obtain additional information and 
for the RO to consider additional evidence. 

In an April 2005 rating decision, the RO awarded a 50 percent 
disability evaluation for PTSD, effective February 21, 2001 
which is the initial date of the award, and ratings assigned 
for separate periods under Fenderson v. West, 12 Vet. App. 
119 (1999) is not applicable.    


FINDING OF FACT

The PTSD is manifested by recollections of wartime 
experiences, hypervigilence, startle response, sleep 
disturbance, and anxiety and depression, but it is not 
productive of more than occupational and social impairment 
with reduced reliability and productivity with related 
symptoms.      


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§  4.7, 4.126, 4.130, Diagnostic Code 9411 (2004).    




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000 the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

With respect to VCAA notice of the veteran's claim, in the 
June 2002 rating the RO granted service connection for PTSD 
and also awarded a 30 percent disability evaluation. In 
conjunction with the veteran's appeal, VCAA notice was 
provided by the RO in a May 2003 Statement of the Case.  VCAA 
notice was also provided to the veteran by the RO in a March 
2005 letter and in the April 2005 Supplemental Statement of 
the Case. In this regard, the Board is certain that adequate 
notice requirements of the VCAA for all issues on appeal have 
been provided in compliance with VA statutory obligations 
considered in Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Regarding the veteran's claim on appeal the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations, VCAA.  The 
record includes the veteran's service medical records, along 
with VA and private clinical records.  The Board has reviewed 
the evidence of record. With respect to providing assistance 
to the veteran it is also noted that he has been notified of 
the applicable laws and regulations which set forth the 
criteria for increased ratings. The discussions in the rating 
decisions and statements of the cases have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Factual Background

VA clinical records from 2001 and 2002 show that the veteran 
received ongoing treatment for PTSD for symptoms including 
irritability, hypervigilence, depression and sleep 
disturbance.  Psychotropic medication was prescribed. A 
Global Assessment of Functioning (GAF) score of 75 was 
reported in June 2001.  
VA clinical entries in late 2002 and early 2003 reveal the 
veteran was less irritable, he still had avoidance, 
hypervigilence, and startle response, but at the time his 
sleep had improved.  The record show that the veteran was 
described as casually dressed and pleasant, he was rational 
with attention and concentration intact, and he had a 
constricted affect and euthymic mood.

A VA PTSD examination was performed in March 2003. It was 
reported that the veteran was employed as a meat cutter for a 
company, and he had been employed there for six years.  It 
was indicated the veteran reported that his problems with 
anger caused tenseness around co-workers and his supervisor. 
The veteran was married to his second wife and their 
relationship was described as very strained due to anger and 
social isolation.  His relationship with his children was 
described as strained because he was very controlling with 
them.  The veteran described himself as a loner avoiding 
social interactions.  The veteran attended church and his 
limited interests were target shooting and hunting.  He 
complained of being a loner and irritable.  He reportedly 
slept 5 hours in a 24-hour period.  He was described as 
hypervigilant, having an exaggerated startle response, and 
problems concentrating.  The veteran had distressing 
recollections of Vietnam experiences.  He avoided water 
because he fantasized about floating bodies.  He had had 
vague suicidal ideation intermittently without intent or plan 
to harm himself.                    

The mental status examination revealed that the veteran was 
neatly dressed and his hygiene and grooming were appropriate.  
His manner was described as guarded and vigilant.  The 
veteran stated that he was indifferent and that he got no joy 
from anything.  His affect was restricted and tense.  
Regarding his thought content, he had intrusive thoughts of 
violent Vietnam events that also occurred in dreams.  
Paranoid ideations were reported.  It was indicated that had 
had homicidal thoughts in the past but had no intent or plan 
to harm anyone.  The veteran was oriented to time, place, 
person and situation.  He was unable to perform serial 7's 
but he performed serial 3's.   His memory was described as 
intact for childhood and recent memory.  It was reported that 
the veteran had chronic sleep disturbance and intermittent 
nightmares.  The diagnoses were:  PTSD, chronic; dysthymic 
disorder.   The GAF score was 55.  

In a statement received in September 2003, the veteran' 
spouse related her experiences with the veteran during their 
marriage and emphasized his symptoms of anger and 
irritability in their relationship.  

In a February 2004 statement from a psychologist at a Vet 
Center it was reported that the veteran had PTSD with a GAF 
of 40.  

Received in January and March 2005 were clinical records 
dated through January 2005 that show the veteran received 
ongoing treatment for PTSD and domestic problems.  VA 
clinical entries in March 2005 show that he veteran reported 
issues at church and with his marriage.  Ongoing marital 
therapy was shown.  The veteran had startle response, 
ruminating thoughts, sleep disturbance, and flashbacks.  The 
veteran was employed as a production manager in a meat 
packing company.  He enjoyed his work.  The veteran presented 
casually dressed and his affect was constricted and his mood 
was depressed.   His thought process was described as 
coherent and circumstantial, with no alterations in 
perceptions.  His insight was fair.  The veteran denied 
suicidal thoughts and he had had homicidal thoughts without 
intent or plan.  In the subsequent March 2005 VA clinical 
report it was indicated that his church situation had 
improved and he had stayed there.  His mood was described by 
himself as all right, and he was not too irritable.  The 
veteran presented clean and he was pleasant and cooperative.  
His thought processes were described as clear, coherent and 
circumstantial.  He was attentive.


Analysis        

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a). 

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. Id. 
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.   

The veteran is currently in receipt of a 50 percent 
disability evaluation for PTSD.  Under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, provides that a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Diagnostic Code 9411, provides that a 70 percent disability 
requires that where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

Diagnostic Code 9411 also provides that a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

The veteran maintains that he has PTSD symptoms that are far 
more disabling than the current 50 percent disability 
evaluation indicates.

The clinical evidence shows that the veteran continues with 
PTSD symptoms, including recollections of wartime 
experiences, hypervigilence, startle response, sleep 
disturbance, and anxiety and depression. He receives ongoing 
treatment for his symptoms consisting of psychiatric therapy 
and psychotropic medication. The clinical data reveals 
evidence of problems concentrating and there is evidence of 
paranoid ideations, but no other psychosis is shown.  Some 
disruption of thought content is indicated. While suicidal 
and homicidal thoughts have been reported there is no 
evidence of intent or plan to harm himself or others. The 
veteran has presented appropriately dressed in the past and 
for the most part his memory is intact.  

The veteran's social impairment has been described as 
isolative. The record shows that the veteran is married yet 
he has had ongoing domestic problems attributed to anger and 
irritability.  However, there is evidence that the veteran 
attends church and his has some hobbies and interests.  With 
respect to his occupational impairment, the evidence reveals 
hat the veteran has maintained employment at the same job for 
a number of years albeit with a history of tension with co-
workers and a supervisor.  The most recently reported GAF 
scores were 40 and 55 which appears to be supported by the 
current 50 percent rating.

Based on the foregoing, the Board is unable to conclude that 
the veteran's PTSD results in occupational and social 
impairment with reduced reliability and productivity with 
related symptoms. While the Board recognizes that the 
veteran's PTSD is productive of impairment due to substantial 
symptoms, it appears that his PTSD falls for the most part 
within the symptomatology listed for the current 50 percent 
rating. In sum, the preponderance of the evidence is against 
a finding that the criteria for the next higher rating (70 
percent) have been met.  Should the severity of the 
disability increase in the future, the veteran may always 
advance a claim for an increased rating.

In making this determination the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not a state 
of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable decision.




ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


